Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al 20180076412 hereinafter, Kim in view of Choo et al (2018/0151641) hereinafter, Choo further in view of Son et al (20180197933) Son. 


In regards to claim 13, Kim teaches a display device comprising: a display panel comprising a plurality of pixels ([102]); a protective member on the display panel (fig. 3b (PF)); 
an input sensing panel on an upper surface of the display panel and comprising a plurality of sensing electrodes (fig. 3b TSU)[104]; 

a flexible circuit board connected to a first side of the input sensing panel (fig. 3b FCB2); and 
Kim fails to teach a reinforcing member. 
However, Choo teaches a reinforcing member.(fig. 1 (18) Namkung)
 It would have been obvious to one of ordinary skill in the to modify the teachings of Kim and Namkung to further include a reinforcing member as taught by Choo in order to support the back portion [0054]
Therefore, Kim in view of Choo teaches a reinforcing member between a lower portion (fig. 1 (18) Namkung) of the flexible circuit board and a second side of the input sensing panel that is adjacent to the first side, the reinforcing member covering a portion of the lower portion of the flexible circuit board, wherein the reinforcing member is spaced from the protective member. (fig. 3b (FCB2) Kim) (fig. 1 (18) Namkung),.


In regards to claim 14, Kim in view of Choo teaches display device of claim 13, wherein the reinforcing member is further located at one side of the adhesive member 
5.	In regards to claim 16, Kim in view of Choo teaches device of claim 13, wherein one side of the reinforcing member is between the input sensing panel and the adhesive member to cover a lower end of the second side of the input sensing panel. .(fig. 1 (18) Namkung) and fig. 3b  FCB2 Kim).
In regards to claim 17, Kim in view of Choo teaches display device of claim 13, further comprising: a main circuit board; and a panel flexible circuit board connected to one side of the display panel, the panel flexible circuit board electrically connecting the main circuit board to the display panel, wherein the flexible circuit board is electrically connected to the main circuit board.(fig. 3b FCB2, FCB1, MCB)

Claims 1 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al 20180076412 hereinafter, Kim in view of Namkung  2016/0084994, hereinafter, Namkung, further in view of Choo et al (2018/0151641) hereinafter, Choo.

In regards to claim 1, Kim teaches n input sensing device comprises (abstract):
 an input sensing panel comprising (fig. 3b TSU) a plurality of sensing electrodes ([104] (fig. 3b TSU)); 
a flexible circuit board connected to a first side of the input sensing panel (fig. 3b FCB2);


    PNG
    media_image1.png
    604
    853
    media_image1.png
    Greyscale

Kim fails to teach, a second protective film, or a first lower protective film below the input sensing panel. Examiner notes protective film 1 PF under display fig. 3b.
However, Namkung teaches a second protective film, or a first lower protective film below the input sensing panel.(fig. 6 (25))

    PNG
    media_image2.png
    803
    568
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of Kim to further include a first lower protective film below the input sensing panel as taught by Namkung in order to alleviate stress [0059].
Kim and Namkung fail to teach a reinforcing member. 
However, Choo teaches a reinforcing member.(fig. 1 (18) Namkung)

    PNG
    media_image3.png
    289
    462
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the to modify the teachings of Kim and Namkung to further include a reinforcing member as taught by Choo in order to support the back portion [0054]
Therefore Kim and Namkung in view of Choo teaches and a reinforcing member between a lower portion of the flexible circuit board (fig. 1 (18) Namkung) and a second side of the input sensing panel that is adjacent to the first side (fig. 3b (FCB2) Kim), the reinforcing member covering a portion of the lower portion of the flexible circuit board (fig. 3b (FCB2) Kim), wherein a side facing the reinforcing member of any one of the first lower protective film and the second lower protective film is spaced from the reinforcing member (fig. 3b (FCB2) Kim) (fig. 1 (18) Namkung),.


In regards to claim 18, Kim teaches a method for manufacturing an input sensing device, the method comprising: ([104] (fig. 3b TSU));  connecting a flexible circuit board to a first side of an input sensing panel comprising a plurality of sensing electrodes ([104] (fig. 3b TSU))(fig. 3b (FCB2)); and a second lower protective film below the first lower protective film (fig. 3b (PF)); 
	Kim fails to teach, a second protective film, or placing a first lower protective film below the input sensing panel Examiner notes protective film 1 PF under display fig. 3b.
However, Namkung teaches a second protective film, placing a first lower protective film below the input sensing panel,fig. 6 (25))
	It would have been obvious to one of ordinary skill in the to modify the teachings of Kim and Namkung to further include a reinforcing member as taught by Choo in order to support the back portion [0054]
	Kim and Namkung fail to teach a reinforcing member. 
However, Choo teaches a reinforcing member.(fig. 1 (18) Namkung)
	It would have been obvious to one of ordinary skill in the to modify the teachings of Kim and Namkung to further include a reinforcing member as taught by Choo in order to support the back portion [0054]
Therefore, Kim and Namkung in view of Choo teaches placing a reinforcing member between a lower portion of the flexible circuit board and a second side of the input sensing panel that is adjacent to the first side (fig. 3b FCB2), the reinforcing .

Claims 2-3, 9-12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al 20180076412 hereinafter, Kim in view of Namkung  2016/0084994, hereinafter, Namkung, further in view of Choo et al (2018/0151641) hereinafter, Choo further in view of Lee et al 9,287,329, hereinafter, Lee.

In regards to claim 2, Kim, Namkung and Choo fail to teach the input sensing device of claim 1, wherein a length of the second lower protective film in a second direction is shorter than a length of the first lower protective film in the second direction, and the side facing the reinforcing member of the second lower protective film is spaced from the reinforcing member.
However, Lee teaches wherein a length of the second lower protective film in a second direction is shorter than a length of the first lower protective film in the second direction, and the side facing the reinforcing member of the second lower protective film is spaced from the reinforcing member.(fig. 4 first support layer and second support layer (108 and 116)) Lee. 


In regards to claim 3, Kim, Namkung and Choo and Lee teaches, see rational of claim 2, input sensing device of claim 1, wherein a thickness of the first lower protective film is less than a thickness of the second lower protective film in a direction perpendicular to a touch sensing surface of the input sensing panel (col. 18.lines 10-34) Lee
In regards to claim 9, Kim, Namkung and Choo and Lee teaches, see rational of claim 2, input sensing device of claim 1, wherein a thickness of the first lower protective film is greater than a thickness of the second lower protective film in a direction perpendicular to a touch sensing surface of the input sensing panel. (col. 18.lines 10-34) Lee
In regards to claim 10, Kim, Namkung and Choo and Lee teaches, see rational of claim 2, input sensing device of claim 1, wherein a length of the first lower protective film in a second direction is shorter than a length of the second lower protective film in 
In regards to claim 11, Kim, Namkung and Choo and Lee teaches, see rational of claim 2, input sensing device of claim 10, wherein the reinforcing member at the second side of the input sensing panel comprises a portion that is between the input sensing panel and the second lower protective film to overlap with a portion of the second lower protective film.(fig. 3b FCB2 in view of fig. 1 18) Choo.
In regards to claim 12, Kim, Namkung and Choo and Lee teaches, see rational of claim 2, input sensing device of claim 1, further comprising an upper protective film on the input sensing panel. .(fig. 1 (18) Namkung) (fig. 3b FCB2 in view of fig. 1 18) Choo in view of (108 and 116)) Lee.
In regards to claim 19, Kim, Namkung and Choo and Lee teaches, see rational of claim 2, method of claim 18, wherein a length of the second lower protective film in a second direction is shorter than a length of the first lower protective film in the second direction, and the side facing the reinforcing member of the second lower protective film is spaced from the reinforcing member. (fig. 4 (108 and 108) Lee.
In regards to claim 20, Kim, Namkung and Choo and Lee teaches, see rational of claim 2, method of claim 18, wherein a thickness of the first lower protective film is less than a thickness of the second lower protective film in a direction perpendicular to a surface of the input sensing panel. (col. 18.lines 10-34) Lee


Allowable Subject Matter
Claims 4-8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GRANT SITTA/Primary Examiner, Art Unit 2694